          Case
          Case1:20-cv-08553-VM
               1:20-cv-08553-VM Document
                                Document35
                                         37 Filed
                                            Filed08/23/21
                                                  09/01/21 Page
                                                           Page11of
                                                                  of10
                                                                     9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                           9/1/2021
LIFE INSURANCE FUND ELITE LLC,
                                                                  Case No.: 1:20-cv-08553

                                        Plaintiff,                STIPULATED
                                                                  CONFIDENTIALITY
                          - against -                             AGREEMENT AND
                                                                  [PROPOSED] PROTECTIVE
HAMBURG COMMERCIAL BANK AG,
                                                                  ORDER

                                        Defendant.



VICTOR MARRERO, U.S.D.J.:

                       WHEREAS, Plaintiff Life Insurance Fund Elite (“Plaintiff”) and Hamburg

Commercial Bank AG (“Defendant,” together with Plaintiff, “the Parties”), through their

respective counsel, have agreed to the following terms of confidentiality set forth in this

Stipulated Confidentiality Agreement and Protective Order (the “Protective Order”), and the

Court finds good cause for issuance of an appropriately tailored confidentiality order governing

this action to protect the legitimate interests of the Parties and other persons (including non-

parties) in maintaining the confidentiality of certain proprietary or sensitive information that may

be disclosed in connection with the above-captioned proceeding (the “Producing Parties”);

                       IT IS HEREBY ORDERED that:

                                               Definitions

               1.      “Information,” shall mean any document, tangible thing, information,

tabulation, summary, transcript or testimony taken at a deposition, hearing or other proceeding.

               2.      “Litigation,” shall mean the above-captioned action.




                                                     1
          Case
          Case1:20-cv-08553-VM
               1:20-cv-08553-VM Document
                                Document35
                                         37 Filed
                                            Filed08/23/21
                                                  09/01/21 Page
                                                           Page22of
                                                                  of10
                                                                     9



                3.       “Person” and “persons” shall mean individuals, corporations, partnerships

and all other legal entities.

                                          Stipulated Terms

                4.       Confidential or Highly Confidential Information. The Producing Party

may, subject to this Protective Order, designate any Information as “Confidential” (“Confidential

Information”). A designation of “Confidential” shall constitute a representation by the

Producing Party and its counsel that they, in good faith, believe that the material so designated

contains or constitutes confidential, sensitive and/or proprietary information, not publicly known,

which is properly subject to a Protective Order pursuant to Fed. R. Civ. P. 26(c)(1)(G) and/or

Information which the Producing Party and its counsel believe in good faith that Producing Party

is under a contractual obligation to keep confidential. Any Producing Party may designate any

Information as “Highly Confidential” under the terms of this Stipulation if such Producing Party

in good faith and reasonably believes that disclosure of the Information other than as permitted

pursuant to Paragraph 10 of this Stipulation is substantially likely to cause injury to the

Producing Party (“Highly Confidential Information”). Information designated “Confidential” or

“Highly Confidential” shall be accorded the protections referred to in paragraphs 8, 9 and 10 of

this Protective Order.

                5.       Designation of Information as Confidential or Highly Confidential.

Documents, portions of documents, affidavits, responses to subpoenas and other Information

may be designated as “Confidential” or “Highly Confidential” by stamping or otherwise marking

the document, the portion of the document or the Information with the legend “Confidential” or

“Highly Confidential.” Documents must be stamped “Confidential” or “Highly Confidential” in

order to be designated and treated with the protections referred to in paragraphs 8, 9 and 10 of

this Protective Order. Documents not stamped with a designation may still be designated and


                                                  2
          Case
          Case1:20-cv-08553-VM
               1:20-cv-08553-VM Document
                                Document35
                                         37 Filed
                                            Filed08/23/21
                                                  09/01/21 Page
                                                           Page33of
                                                                  of10
                                                                     9



treated as Confidential or Highly Confidential provided the Producing Party or its counsel

enclosing or forwarding the production designates the production in writing as “Confidential” or

“Highly Confidential.”

               6.      Designation of Depositions as Confidential or Highly Confidential.

Depositions, the information contained in depositions (including exhibits) and designations of

the portion of the transcript (including exhibits) may be designated as “Confidential” or “Highly

Confidential” by statement to such effect on the record of the deposition by the attorneys for the

Producing Party. Any portion of, or the entire deposition transcript (including exhibits), may be

designated as “Confidential” or “Highly Confidential” by letter by the attorneys for the

Producing Party within 10 business days following receipt of the deposition transcript or a copy

thereof by the Producing Party and its counsel. In order to ensure that the Producing Party has

ample time to provide confidentiality designations following the completion of a deposition in

accordance with this paragraph, the entirety of any deposition taken in this proceeding (including

the deposition transcript and any exhibits) shall be treated as “Confidential” and shall be

accorded the protections herein for Confidential Information until the expiration of 10 business

days following receipt of the deposition transcript or a copy thereof by the Producing Party and

its counsel.

               7.      Subsequent Designation of Information as Confidential or Highly

Confidential. Any Information produced without being designated “Confidential” or “Highly

Confidential” may be so designated, with respect to future disclosure, by either Party by sending

a letter making such designation to each party who has received or produced such material as

well as to the Producing Party. Disclosure of such material prior to its designation as

“Confidential” or “Highly Confidential” shall not violate the terms of this Protective Order,

provided, however, that a person disclosing such material that is subsequently designated as


                                                 3
         Case
         Case1:20-cv-08553-VM
              1:20-cv-08553-VM Document
                               Document35
                                        37 Filed
                                           Filed08/23/21
                                                 09/01/21 Page
                                                          Page44of
                                                                 of10
                                                                    9



“Confidential” or “Highly Confidential” shall use reasonable efforts to retrieve such material

from the recipient(s) and prevent further disclosures except as authorized in this Protective

Order.

                 8.    Use of Confidential or Highly Confidential Information. Confidential or

Highly Confidential Information shall be used by the Party receiving it only in preparation for

and conduct of the Litigation, including appeals (including use in appearances, conferences,

hearings, arguments, trials, briefs, memoranda, correspondence and other documents relating

thereto) and shall not be published to the public in any form by the Parties (including any such

party’s agents, representatives or counsel), nor shall Confidential or Highly Confidential

Information be used for any other purpose except upon written consent of the Producing Party or

upon orders made by this Court. Nothing in this Protective Order shall prevent the Producing

Party from using or disclosing its own Confidential or Highly Confidential Information as it

deems appropriate.

                 9.    Restrictions on the Disclosure of Information Designated as Confidential.

Information designated as “Confidential” and all confidential information contained therein or

derived therefrom shall, except as set forth above, not be disclosed to, or discussed with, any

person except:

                       (a)    counsel to the parties in the Litigation, and their staffs (including
                              legal assistants, duplicating companies, discovery vendors,
                              litigation support personnel and other persons employed or
                              supervised by such counsel) reasonably necessary to assist such
                              counsel in the conduct of this Litigation;

                       (b)    the Parties and any employees or agents of the Parties that are
                              reasonably necessary to assist counsel in the conduct of this
                              Litigation;

                       (c)    experts, consultants and other persons from whom counsel may
                              seek to obtain evidence, advice or expert opinions (including
                              persons employed or supervised by such persons), to the extent


                                                 4
         Case
         Case1:20-cv-08553-VM
              1:20-cv-08553-VM Document
                               Document35
                                        37 Filed
                                           Filed08/23/21
                                                 09/01/21 Page
                                                          Page55of
                                                                 of10
                                                                    9



                               deemed reasonably necessary by counsel for the conduct of this
                               Litigation;

                       (d)     any witness or prospective witness to this Litigation (for purposes
                               of preparation for such testimony), and counsel for such person, to
                               the extent deemed reasonably necessary by counsel for the conduct
                               of this Litigation;

                       (e)     the Court before whom this Litigation is pending, or any court of
                               competent jurisdiction (together with any court personnel) for
                               purposes of this or any legal proceeding (including all appeals);

                       (f)     stenographers, court reporters and videographers; and

                       (g)     other persons only upon consent of the Producing Party or upon
                               orders made by this Court.

Prior to the disclosure of Information which have been designated as Confidential to those

persons or entities authorized under paragraphs 9(c) and (g) of this Protective Order, to receive

such Information, any such individual or entity shall be provided with a copy of this Protective

Order, which he or she shall read. Upon reading this Protective Order, such person or entity

shall sign a certification, in substantially the form annexed hereto as Exhibit A, acknowledging

that he or she has read this Protective Order, will abide by its terms and agrees to submit to the

jurisdiction of this Court for purposes of any proceeding relating to the enforcement of this

Protective Order (an “Exhibit A Certification”). Copies of signed Exhibit A Certifications shall

be retained by counsel for the party obtaining them.

               10.     Restrictions on the Disclosure of Information Designated as Highly

Confidential. Information designated as “Highly Confidential” and all confidential information

contained therein or derived therefrom shall, except as set forth above, not be disclosed to, or

discussed with, any person except:

                       (a)     counsel to the parties in the Litigation, and their staffs (including
                               legal assistants, duplicating companies, discovery vendors,
                               litigation support personnel and other persons employed or
                               supervised by such counsel) reasonably necessary to assist such
                               counsel in the conduct of this Litigation;


                                                  5
         Case
         Case1:20-cv-08553-VM
              1:20-cv-08553-VM Document
                               Document35
                                        37 Filed
                                           Filed08/23/21
                                                 09/01/21 Page
                                                          Page66of
                                                                 of10
                                                                    9



                       (b)    experts, consultants and other persons from whom counsel may
                              seek to obtain evidence, advice or expert opinions (including
                              persons employed or supervised by such persons), to the extent
                              deemed reasonably necessary by counsel for the conduct of this
                              Litigation;

                       (c)    any witness or prospective witness to this Litigation (for purposes
                              of preparation for such testimony), and counsel for such person, to
                              the extent deemed reasonably necessary by counsel for the conduct
                              of this Litigation;

                       (d)    the Court before whom this Litigation is pending, or any court of
                              competent jurisdiction (together with any court personnel) for
                              purposes of this or any legal proceeding (including all appeals);

                       (e)    stenographers, court reporters and videographers; and

                       (f)    other persons only upon consent of the Producing Party or upon
                              orders made by this Court.

Prior to the disclosure of Information which have been designated as Highly Confidential to

those persons or entities authorized under paragraphs 10(b) and (f) of this Protective Order, to

receive such Information, any such individual or entity shall be provided with a copy of this

Protective Order, which he or she shall read. Upon reading this Protective Order, such person or

entity shall sign an Exhibit A Certification. Copies of signed Exhibit A Certifications shall be

retained by counsel for the party obtaining them.

               11.     Inadvertent Production. If information subject to a claim of attorney-

client privilege, work product or any other privilege or immunity from discovery is inadvertently

produced by the Producing Party, such production shall in no way prejudice or otherwise

constitute a waiver of, or estoppel as to, any claim of attorney-client privilege, work product or

any other privilege or immunity from discovery to which the Producing Party would otherwise

be entitled. If a claim of inadvertent production is made, pursuant to this paragraph, with respect

to information then in the custody of another party, such party shall promptly return to the

Producing Party that material as to which the claim of inadvertent production has been made.



                                                 6
          Case
          Case1:20-cv-08553-VM
               1:20-cv-08553-VM Document
                                Document35
                                         37 Filed
                                            Filed08/23/21
                                                  09/01/21 Page
                                                           Page77of
                                                                  of10
                                                                     9



The party returning such material may then file a motion with this Court seeking to compel

production of the material. On any such motion, each party may present to this Court its

respective position concerning the facts and circumstances of the production but may not assert

the inadvertent production as a basis for a claim that any privilege has been waived.

               12.     Resolution of Challenges to Designations. Entering into, agreeing to or

otherwise complying with the terms of this Protective Order shall not: (a) operate as an

admission by either Party that any particular Information which have been designated

“Confidential” or “Highly Confidential” contain or reflect confidential, sensitive or proprietary

business, financial, personal, personnel, trade, technical, research, development or commercial

information; (b) prejudice in any way the rights of any Party to seek from this Court an order that

information designated as “Confidential” or “Highly Confidential” need not be treated as such;

(c) prejudice in any way the rights of the Producing Party to object to any discovery requests that

seek information or documents that it considers not subject to discovery; (d) prejudice in any

way the rights of a Party to seek a determination of this Court that particular Information should

be produced; (e) prejudice in any way the rights of the Producing Party to seek from this Court a

protective order or further protections governing the use of such Information; or (f) prejudice in

any way the rights of any party to this Litigation. The Parties are not obliged to challenge the

protected status of any Information at the time of receipt, disclosure, or designation thereof, and

a failure to do so shall not preclude a subsequent challenge thereto. In the event that the Parties

seek to challenge the appropriateness of protected treatment of any Information, it shall consult

in good faith with the Producing Party in an effort to resolve the matter on an informal basis. In

the event no agreement is reached, the Party may apply to this Court for an order removing the

designation from the disputed Information. The challenging Party shall give no less than ten (10)

business days written notice to the Producing Party before applying for such an order, identifying


                                                 7
         Case
         Case1:20-cv-08553-VM
              1:20-cv-08553-VM Document
                               Document35
                                        37 Filed
                                           Filed08/23/21
                                                 09/01/21 Page
                                                          Page88of
                                                                 of10
                                                                    9



(with as much specificity as is practicable) the document, testimony or other Information that

counsel contends are not entitled to protection. The Producing Party shall bear the burden on

any such application to this Court of demonstrating that the Information are properly designated

as Confidential or Highly Confidential and are entitled to such protection. Any document,

testimony or other Information as to which such a motion is made shall continue to be treated as

designated until this Court rules or the motion is otherwise resolved.

               13.     Receipt of Subpoena. If a Party is in possession of Information designated

“Confidential” or “Highly Confidential” under this Protective Order receives a discovery request,

subpoena or other process seeking production or other disclosure of such Confidential or Highly

Confidential Information, that party shall give timely written notice to counsel for the Producing

Party and shall enclose a copy of the discovery request, subpoena or other process. Where

possible at least ten (10) business days’ notice before production or other disclosure should be

given.



Dated: New York, New York
       August 23, 2021




                                                 8
          Case
          Case1:20-cv-08553-VM
               1:20-cv-08553-VM Document
                                Document35
                                         37 Filed
                                            Filed08/23/21
                                                  09/01/21 Page
                                                           Page99of
                                                                  of10
                                                                     9




By: /s/ Timothy Cornell                       By:     /s/ William H. Gussman, Jr.
    Timothy Cornell                                 William H. Gussman, Jr.
    Patrick J. Dolan                                Hannah M. Thibideau
    CORNELL DOLAN, P.C.                             SCHULTE ROTH & ZABEL LLP
    Ten Post Office Square, Suite 800 South         919 Third Avenue
    Boston, Massachusetts 02110                     New York, New York 10022
    (617) 535-7763                                  (212) 756-2000
    tcornell@cornelldolan.com                       William.Gussman@srz.com
    pdolan@cornelldolan.com                         Hannah.Thibideau@srz.com

                                                    Attorneys for Hamburg Commercial Bank
                                                    AG
    /s/ Edward Normand
    Edward Normand
    ROCHE CYRULNIK FREEDMAN LLP
    99 Park Avenue, 19th Floor
    New York, NY 10016
    (646) 970-7513
    tnormand@rcfllp.com

    Attorneys for Life Insurance Fund Elite
    LLC




IT IS SO ORDERED.

Dated: August ___, 2021
        September 1, 2021
                                                    ___________________________________
                                                    ____________________________________       _________
                                                                                               __ _
                                                               Victor
                                                                Victo
                                                                   tor Ma
                                                                   to   Marrero,
                                                                        M
                                                                        Marr           U.S.D.J.
                                                                          arrrreerro,, U..S
                                                                                          S.D
                                                                                            .D.J
                                                                                              .J.
                                                                                               J




                                              9
